IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SHAWN BOYD,                             NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4717

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 7, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee; Samantha Porche, Assistant Public Defender, Quincy, for
Petitioner.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate and Kristen Lynn Bonjour,
Assistant Attorneys General, Tallahassee, for Respondent.



PER CURIAM.

      Petitioner is granted a belated appeal of the August 15, 2014, judgment and

sentence in Gadsden County Circuit Court case number 14-60-CF. Upon issuance

of mandate in this cause, a copy of this opinion shall be provided to the clerk of the

circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If
petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

BENTON, CLARK, and SWANSON, JJ., CONCUR.




                                         2